  h
A0.245B (Rev. 02/68/2019) Judgment in a Criminal Petty Case (Modified)                                                                           Page 1of1
                                                                                                                                                             20

                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                            JUDGMENT IN A CRIMINAL CASE
                                      v.                                                 (For Offenses Committed On or After November 1, 1987)



                 Marco Antonio Sanchez-Perez                                             CaseNumber: 3:19-mj-22231

                                                                                         Stephen D Lemish
                                                                                         Defendant's Attorney


REGISTRATION NO. 85539298
THE DEFENDANT:
 12:1 pleaded guilty to count(s) 1 of Complaint
                                           ---~-------------------------
 0 was found guilty to count( s)
       after a plea of not guilty.
       Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                       Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                             1

 D The defendant has been found not guilty on count(s)
                                  -------------------
 0 Count(s)                           dismissed on the motion of the United States.
                   ------------------
                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                13 TIME SERVED                                         D _ _ _ _ _ _ _ _ _ days

 lZI   Assessment: $10 WAIVED lZI Fine: WAIVED
 lZI   Court recommends USMS, ICE orDHS or other arresting agency return all property and all documents in
 the   defendant's possession at the time of arrest upon their deportation or removal.
  D    Court recommends defendant be deported/removed with relative,                         charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                        ---------------i'mt-,nda , June 3, 2019
                                                       f'.:,,' fi ll I~~.: v1·'·'·;\
                                                                          D      fI    ··     fS
                                                                           . te o mpos1tion o entence
                                                       , !i i'"·, , ,,.., '·,,.:


                                                         JUN 0 3 2019
Received
               ~DU~S~M-rl------+-
                                                    ---------'
                                               CLl:F,r\ lJS Dis·; Ht CT COURT
                                                                                            0    IJ ROBERT N. BLOCK
                                            SOUTH[HN DiSrRICT or CALI FORNI               ITED STATES MAGISTRATE JUDGE
                                            BY                       DEPUTY
                                                             ·-----··--

 Clerk's Office Copy                                                                                                                 3: l 9-mj-22231
